DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The application has been examined. Claims 1 – 21 are pending in this office action.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 – 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 21 of U.S. Patent No. 10,671,358 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because they are obvious variants of each other. Each patent claim is narrower than the corresponding claim of the instant application (as shown below).  It would have been obvious to a person of ordinary skill in the data processing art at the time the invention was made to omit elements when the remaining elements perform as before.  A person of ordinary skill could have arrived at the present claims by omitting the details of the patent claims.  See In re Karlson (CCPA) 136 USPQ 184, decided January 16, 1963 (“Omission of element and its function in combination is obvious expedient if remaining elements perform same functions as before.”).


Instant Application 16878079
1, 11, 21, A computer implemented method for transmitting content from an SCM version of a repository maintained by a source code management (SCM) to a corresponding search engine (SE) version of the repository maintained by a search engine system, the method comprising: generating a content request, the content request comprising information defining a start state of the SCM version of the repository and a filter field; identifying one or more files in the SCM version of the repository that have changed between the start state and an end state; filtering the identified files based on the filter field in the content request to form a filtered set of files and a removed set of files; extracting content and metadata for one or more files from the filtered set of files; and transmitting the extracted content to the search system for storage as part of the search system version of the repository.













2, 12, The method of claim 1, wherein the content request further includes the end state of the SCM version of the repository, wherein , the start state defines a state of the SE version of the repository and the end state defines a state of the SCM version of the repository.

3, 13, The method of claim 1, further comprising transforming the extracted content for the one or more files from the filtered set of files.


4, 14, The method of claim 1, wherein filtering the identified files in the SCM version of the repository comprises, for a given identified file: determining a size of the identified file; comparing the size of the identified file with a threshold file size; and adding the identified to the removed set of files if the determined file size exceeds the threshold file size.

5, 15, The method of claim 1, wherein filtering the identified files in the SCM version of the repository comprises, for a given identified file: identifying a file type of the identified file; comparing the file type with an invalid file type; adding the identified file to the removed set of files if the identified file type matches the invalid file type.

6, 16, The method of claim 1, wherein filtering the identified files in the SCM version of the repository comprises filtering a given identified file based one or more of a file status or a file permission.

7, 17, The method of claim 3, wherein transforming the extracted data comprises adding line numbers to the extracted data.

8, 18, The method of claim 7, wherein adding line numbers to the extracted data comprising: scanning the extracted content to identify line endings; calculating incrementing line numbers for the identified line endings; and prefixing the incrementing line numbers for identified line endings.

9, 19, The method of claim 1, further comprising creating a file descriptor for each file from the filtered set of files, wherein the file descriptor comprising a metadata field and a content field.

10, 20, The method of claim 9, further comprising creating a batch file comprising a plurality of file descriptors and transmitting the batch file to the search engine system.
US Patent 10,671,358 B2
1, 11, 21, A computer implemented method for transmitting content from a source code management (SCM) version of a repository to a corresponding search engine (SE) version of the repository, the method comprising: maintaining, by a SCM system, the SCM version of the repository; wherein the SCM version of the repository contains a first plurality of files; maintaining, by a search engine system, the SE version of the repository; wherein the SE version of the repository comprises a second plurality of files, the second plurality of files being different than the first plurality of files; generating a content request, the content request comprising information defining a start state of the SCM version of the repository and a filter field; identifying one or more files in the first plurality of files that have changed between the start state and an end state; filtering the identified files based on the filter field in the content request to form a filtered set of files and a removed set of files; extracting content and metadata for one or more files from the filtered set of files to form one or more indexed files, each of the one or more indexed files corresponding to one of the one or more filtered set of files; transmitting the extracted content to the search engine system for storage as part of the SE version of the repository; and modifying the SE version of the repository to include, in the second plurality of files, the one or more indexed files. 

2, 12, The method of claim 1, wherein the content request further includes the end state of the SCM version of the repository, wherein, the start state defines a state of the SE version of the repository and the end state defines a state of the SCM version of the repository. 

3, 13, The method of claim 1, wherein forming one or more indexed files comprises transforming the filtered set of files into the one or more indexed files. 

4, 14, The method of claim 1, wherein filtering the identified files in the SCM version of the repository comprises, for a given identified file: determining a size of the identified file; comparing the size of the identified file with a threshold file size; and adding the identified file to the removed set of files if the determined file size exceeds the threshold file size.
 
5, 15, The method of claim 1, wherein filtering the identified files in the SCM version of the repository comprises, for a given identified file: identifying a file type of the identified file; comparing the file type with an invalid file type; adding the identified file to the removed set of files if the identified file type matches the invalid file type. 

6, 16, The method of claim 1, wherein filtering the identified files in the SCM version of the repository comprises filtering a given identified file based one or more of a file status or a file permission. 

7, 17, The method of claim 3, wherein transforming the extracted data comprises adding line numbers to the extracted data. 

8, 18, The method of claim 7, wherein adding line numbers to the extracted data comprising: scanning the extracted content to identify line endings;  calculating incrementing line numbers for the identified line endings; and prefixing the incrementing line numbers for identified line endings. 

9, 19, The method of claim 1, further comprising creating a file descriptor for each file from the filtered set of files, wherein the file descriptor comprising a metadata field and a content field. 

10, 20, The method of claim 9, further comprising creating a batch file comprising a plurality of file descriptors and transmitting the batch file to the search engine system.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 – 21 are rejected under 35 U.S.C. 103 as being unpatentable over Hodgins et al. (‘Hodgins’ herein after) (US 2012/0210298 A1) further in view of Murali-Venkataraman et al. (‘Murali-Venkataraman’ herein after) (US 2015/0169614 A1).

With respect to claim 1, 11, 21
Hodgins discloses a computer implemented method for transmitting content from an SCM version of a repository maintained by a source code management (SCM) to a corresponding search engine(SE) version of the repository maintained by a search engine system, the method comprising: generating a content request, the content request comprising information defining a start state of the SCM version of the repository (figure 9 #902, #904, #906, paragraph 74 – 77, version is a particular target source code file in time thus a version would be defining a start state of the version of the repository, Hodgins) and a filter field (figure 9 #910, paragraph 74, 79 allows the user to select one or more filters); identifying one or more files in the SCM version of the repository that have changed between the start state and an end state (figure 9 #914, paragraph 80, Hodgins);  filtering the identified files based on the filter field in the content request to form a filtered set of files(paragraph 79 allows the user to select one or more filters, Hodgins); extracting content and metadata for one or more files from the filtered set of files (paragraph 83, 87 – 88, Hodgins); and transmitting the extracted content to the search system for storage as part of the search system version of the repository (paragraph 81, 86, Hodgins).
Hodgins, does not disclose filtering the identified files based on the filter field in the content request to form a removed set of files explicitly as claimed.
However, Murali-Venkataraman teaches filtering the identified files based on the filter field in the content request to form a removed set of files in paragraph 37 “Synchronization device 230 may determine one or more files associated with the first set of document revisions that are to be filtered out of synchronization based on the synchronization configuration information, in some implementations” and figure 6C.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hodgins to include the teachings of Murali-Venkataraman because in the filtering of data/content/file to be included there is also inherent and obvious exclusion of that which is not included. Furthermore, this removal may have other criteria and conditions as brought out in paragraph 37, Murali-Venkataraman.

With respect to claim 2, 12,
Hodgins as modified discloses the method of claim 1, wherein the content request further includes the end state of the SCM version of the repository, wherein, the start state defines a state of the SE version of the repository and the end state defines a state of the SCM version of the repository (paragraph 43 – 46, Hodgins).

With respect to claim 3, 13,
Hodgins as modified discloses the method of claim 1, further comprising transforming the extracted content for the one or more files from the filtered set of files ( figure 9 #920, #922, #924, paragraph 46, 50, Hodgins).

With respect to claim 4, 14,
Hodgins as modified discloses the method of claim 1, wherein filtering the identified files in the SCM version of the repository comprises, for a given identified file: determining a size of the identified file (paragraph 37 “Additionally, or alternatively, synchronization device 230 may determine that a file satisfying a threshold size is to be avoided during synchronization based on the synchronization configuration information”, Murali-Venkataraman); comparing the size of the identified file with a threshold file size (paragraph 37 “Additionally, or alternatively, synchronization device 230 may determine that a file satisfying a threshold size is to be avoided during synchronization based on the synchronization configuration information”, Murali-Venkataraman); and adding the identified to the removed set of files if the determined file size exceeds the threshold file size (paragraph 37 “Additionally, or alternatively, synchronization device 230 may determine that a file satisfying a threshold size is to be avoided during synchronization based on the synchronization configuration information”, Murali-Venkataraman).

With respect to claim 5, 15,
Hodgins as modified discloses the method of claim 1, wherein filtering the identified files in the SCM version of the repository comprises, for a given identified file: identifying a file type of the identified file (paragraph 37 “the synchronization configuration information may indicate that a file associated with a particular file type (e.g., an image, a compressed set of files, etc.), a particular file extension, or the like is to be avoided during synchronization”, Murali-Venkataraman); comparing the file type with an invalid file type (paragraph 37 “the synchronization configuration information may indicate that a file associated with a particular file type (e.g., an image, a compressed set of files, etc.), a particular file extension, or the like is to be avoided during synchronization”, Murali-Venkataraman);
adding the identified file to the removed set of files if the identified file type matches the invalid file type (paragraph 37 “the synchronization configuration information may indicate that a file associated with a particular file type (e.g., an image, a compressed set of files, etc.), a particular file extension, or the like is to be avoided during synchronization”, Murali-Venkataraman).

With respect to claim 6, 16,
Hodgins as modified discloses the method of claim 1, wherein filtering the identified files in the SCM version of the repository comprises filtering a given identified file based one or more of a file status or a file permission (paragraph 67 “As shown by reference number 625, client device 210 displays information regarding the files to be synchronized. A first file (e.g., “Data.zip”), of the Production Branch Files, is filtered from synchronization based on a particular extension of the first file indicated in the synchronization configuration information (e.g., “.zip”)”, Murali-Venkataraman).

With respect to claim 7, 17,
Hodgins as modified discloses the method of claim 3, wherein transforming the extracted data comprises adding line numbers to the extracted data (paragraphs 57 – 60, Hodgins).

With respect to claim 8, 18,
Hodgins as modified discloses the method of claim 7, wherein adding line numbers to the extracted data comprising: scanning the extracted content to identify line endings (paragraphs 57 – 60, Hodgins); calculating incrementing line numbers for the identified line endings (paragraphs 57 – 60, Hodgins); and prefixing the incrementing line numbers for identified line endings (paragraphs 57 – 60, Hodgins).

With respect to claim 9, 19,
Hodgins as modified discloses the method of claim 1, further comprising creating a file descriptor for each file from the filtered set of files, wherein the file descriptor comprising a metadata field and a content field (paragraph 60 “These changes are saved in file delta 142.1 as change 142.1.1; change 142.1.2; and change 142.1.N. File Delta 142.1 also comprises creation time data (Creation Time=2011/01/28 12:00) and developer data (Developers=Mike, John and Group101). Change 142.1.1 deletes a character at position 10 and inserts `c` at position 10. Change 142.1.2 adds at position 22 `inc c`. Change 142.1N deletes a single character at position 16 and adds `a` at position 16”, Hodgins).

With respect to claim 10, 20,
Hodgins as modified discloses the method of claim 9, further comprising creating a batch file comprising a plurality of file descriptors and transmitting the batch file to the search engine system (“In a typical source code management system, each change of source code is recorded, sometimes as individually addressable database records or in a batch of change records saved in a file”, Hodgins).

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20070299825 A1 teaches populating a software code database from one or more sources of source code. The method also includes receiving a search query for a software code search engine, searching the software code database with the search query and presenting results of the searching along with tracking reuse of code portions of the software code database. 
US 20140214812 A1 teaches to calculate a priority score for each file in associated with a code repository based on at least one of a version score, a build status score, a momentum score, and a social score. The priority score is stored and on receiving a search query, use the stored priority scores to identify files in the code repository responsive to the query, and generate data used to display the identified files. 
US 20160292066 A1 teaches source code verification method comprising obtaining a build list, wherein the build list comprises a list of one or more source code modules, identifying the one or more source code modules in an open source module repository and metadata associated with the one or more source code modules, accessing at least a portion of the metadata for each of the one or more source code modules, obtaining one or more rules for the one or more source code modules, and applying the rules to each of the one or more source code modules to determine whether the one or more source code modules satisfy the rules.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAVNEET K GMAHL whose telephone number is (571)272-5636.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on 571-270-3750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NAVNEET GMAHL/Examiner, Art Unit 2166                                                                                                                                                                                                        Dated: 6/18/2022






/MARK D FEATHERSTONE/Supervisory Patent Examiner, Art Unit 2166